DETAILED ACTION
	This Office action is in response to Applicant’s reply filed on January 20, 2022. Claims 1-11 and 15-23 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed on December 20, 2021 was received and considered by the Examiner.
The U.S. Office actions were not considered because they are not readily available to the public and are not considered prior art.
The Information Disclosure Statement filed on April 1, 2022 was received but was not considered by the Examiner because all references had previously been cited and therefore already made of record or were U.S. Office actions.
Drawings
The drawings were received on January 20, 2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation of a "torsion bar" has not been described by the specification. Para. [0046] mentions a torsion bar, but the bar is not shown or described. Additionally, the phrase “torsion bar facility” does not appear in the specification. Therefore, the limitation “torsion bar facility” and “torsion bar” connected between two hubs of claim 7 has not been sufficiently described.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by US 20160288590 A1 (Hennig et al.).
Regarding Claim 1, Hennig et al. discloses (Para. [0017]-[0018], [0032]-[0034]; Figs. 1-6) an external tire inflation facility (automatic tire inflation system ATIS) adapted for use with: a vehicle (100) comprising: a chassis (shown in Fig. 1); a first axle (202) having a first hub; a first wheel (209) mounted on the first hub and having a first valve stem (221); a compressed air source (air pressure source 220); a fairing panel (600) configured to reduce the aerodynamic drag of the vehicle when the vehicle is in motion (Para. [0034]); and a bracket (226) coupled to the chassis (coupled to wheel and therefore coupled to chassis) and to the fairing panel (600); the external tire inflation facility comprising: a first compressed air coupler (hoses 228 and 230 are connected to pressure source 220 through hose 222) adapted to be coupled to the compressed air source (Para. [0021]-[0022]); a first rotary union (218) coupled to the first hub (through hoses 228, 232); and a compressed air distribution facility comprising: a first pressure hose (232) coupled between the first rotary union (218) and the first valve stem (221); and a second pressure hose (228) coupled between the first compressed air coupler (hose 222) and the first rotary union, at least a portion of the second pressure hose being supported by the bracket (the end of the pressure hose is supported by the bracket at the rotary union).
Regarding Claim 3, Hennig et al. discloses the tire inflation facility of claim 1, as discussed above. Hennig et al. further discloses (Para. [0032]-[0034]; Fig. 6) the faring panel (600) is a non-rotating fairing panel; and wherein the bracket (226) couples the fairing panel to the chassis (the fairing panel is coupled to the bracket and the chassis, therefore the bracket is coupled to the chassis).
Regarding Claim 5, Hennig et al. discloses the tire inflation facility of claims 1 and 3, as discussed above. Hennig et al. further discloses (Para. [0021]-[0023]; Figs. 1-6) the external tire inflation facility further comprises a second compressed air coupler (manifold 227) coupled to the fairing panel (through hose 228 and bracket 226); wherein the second pressure hose comprises: a third pressure hose (212) coupled between first compressed air coupler (hose 222) and the second compressed air coupler (227); and a fourth pressure hose (228) coupled between the second compressed air coupler and the first rotary union (218); and wherein at least a portion of a selected one of the third and fourth pressure hoses is supported by the bracket (the end of hose 228 is supported by bracket 226).
Regarding Claim 6, Hennig et al. discloses the tire inflation facility of claims 1,3, and 5, as discussed above. Hennig et al. further discloses (Para. [0021]; Figs. 1-2) the vehicle further comprises: a second axle (204) having a second hub (of wheel 211); and a second wheel (211) mounted on the second hub and having a second valve stem (219); wherein the second compressed air coupler comprises a T-union (Para. [0023], [0028]; Fig. 5); and wherein the compressed air distribution facility further comprises: a fifth pressure hose (224) coupled between the second rotary union (216) and the second valve stem (219); and a sixth pressure hose (tubular member 504) coupled between the T-union and the second rotary union (Para. [0029]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hennig et al. in view of US 20130015698 A1 (Butler et al).
Regarding Claim 2, Hennig et al. discloses the external inflation facility of claim 1, as discussed above. Hennig et al. further discloses a wheel cover (Para. [0032]- [0034]) and a bracket (226) coupling both the rotary union (218) and wheel cover (fairing 600 can be a wheel cover) to the wheel.
Hennig et al. does not disclose the wheel cover has a central orifice to facilitate connection of the second pressure hose to the rotary union.
However, Butler et al. teaches a wheel cover assembly 100 with a central hole (shown in Fig. 3, appears to be reference character 252).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fairing disclosed by Hennig et al. to include a central opening, as taught by Butler et al., to allow the connection of a hose to the rotary union.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hennig et al. in view of US 20150059946 Al (Keeney et al.).
Regarding Claim 4, Hennig et al. discloses the tire inflation facility of claims 1 and 3, as discussed above. 
Hennig et al. does not disclose the bracket is substantially hollow.
However, Keeney et al. teaches (Para. [0037]; Para. Figs. 1-5) a cross member 160 and mounting assembly 180 that may define an internal passage 170 that may provide pressurized gas from the pressurized gas source 82.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket disclosed by Hennig et al. to be hollow, as taught by Keeney, in order to house an air passage to supply air to a rotary union.
Allowable Subject Matter
Claims 18-23 are allowed.
Claims 8-11 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed January 20, 2022 have been fully considered but they are not persuasive.
Applicant argues Hennig does not teach the bracket is coupled to the chassis and to the aerodynamic fairing panel. However, as discussed above, the bracket may be coupled to the fairing and the wheel. The fairing is coupled to the chassis and therefore the bracket is coupled to the chassis. 
Applicant argues Hennig does not teach the rotary union is coupled to the hub. However, the rotary union is coupled to the hub through hoses 228, 232 (Fig. 2). There is no physical structure within the claim that precludes this interpretation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865. The examiner can normally be reached Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
							/JASON R BELLINGER/                                                                                                     Primary Examiner, Art Unit 3617